[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AMENDED MEMORANDUM OF DECISION
The court, sua sponte, hereby amends page 49 line 13 of its Memorandum of Decision dated October 7, 1999 by deleting the sentence immediately following" . . . 1, 1987," and substitutes the following sentence therefor:
"It finds that the true and actual value of the property to be three hundred four million ($304,000,000) dollars, seventy (70) percent of which computes to two hundred twelve million eight hundred thousand ($212,800,000) dollars."
In all other respects, the original decision, as amended, remains in full force and effect.
Moraghan, Judge CT Page 14487